DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 11/25/2020 has been considered.    
Applicant’s response by virtue of amendment to claims 1, 3-4, 6-14  has NOT overcome the Examiner’s rejection under 35 USC § 101.    
Claims 1, 10, and 15 are amended.
Claims 1, 3-4, 6-15, 17-18, and 20 are pending in this application and an action on the merits follows.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 discloses “automatically sorting the digital images by the processor and based on illumination and exposure levels of the respective digital images for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”. It is unclear if the processor is only sorting the digital images without the “based on illumination and exposure levels of the respective digital images”, or if applicant meant automatically sorting, by the processor, the digital images based on illumination and exposure levels of the respective digital images for distribution to a plurality of digital image processing service.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-4, 6-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility. 
	Step 1: Yes
-	Claims 1 and 10 are drawn to a method. This is a process category respectively, which are statutory categories of invention. Thus, claim(s) fall(s) in one one of the four statutory categories of invention.
	Step 2A Prong One: Yes 
Independent claims 1 and 10 substantially recite the limitations: 
Claims 1 and 10:“a method comprising: receiving  images , the  images from each  various illumination and exposure levels including  images  with natural illumination and auto-exposure providing and overall view of an area; automatically sorting  images and based on illumination and exposure levels of the respective  images for distribution to a plurality of  image processing services that each perform at least one task with regard to a received  image, the automatic sorting of the Filing Date- February 28, 2017images including an automatic sorting of  images  with an auto-exposure level for presenting to a video recording service; processing  images to conform to requirements of  image processing services to which the  images are to be provided; and transmitting  images to respective services for which they are automatically sorted, at least one of the services including a security video monitoring and recording service”.
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The limitations above recite concepts to sorting/grouping images to be presented to services such as security, which falls into the grouping of Certain Methods of Organizing Human Activity such as commercial interaction (business relations). For example, the concepts allows a user  to receive images and automatically sorting the images based on illumination and exposure levels (e.g., organizing/grouping images base on the level of illumination e.g. dark, light) for distribute such organized images to different services (e.g., department/people), wherein the images are process  (removed from the list if necessary when images are duplicated) according to each service requirement (department/people rules), and transmit the images to each respective services (e.g., department/people), which encompasses Certain Methods Of Organizing Human Activity and Mental Process. 
claims 1, 3-4, 6-14 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1 and 10 recite the additional element: 
	Claims 1, 10: Camera
	Claims 1, 10: Digital image
	Claims 1, 10: product scanner; 
	Claims 1, 10: checkout terminal; 
	The additional elements above represent mere data gathering (e.g., receiving digital images) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to receive digital image, automatically sort the digital images based on illumination and exposure levels, process the digital images to conform to requirements of digital image processing services, transmit digital images to respective services. But the additional elements above are recited so generically (no details whatsoever are provided such as the specifics of the sorting) that it represents no more than mere instructions to apply the judicial exceptions on a computer. In addition, it is considered as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claims 1 and 10 are directed to the judicial exception.
claim(s) 1, 3-4, 6-14  do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activit[ies]’ previously known in the industry, see para. 1 “Point-of-Sale (POS) terminals have become reliant on imaging device, or camera, based barcode reading.” 
	In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer components also listed above. 
	In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015), and “merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 
	Further, see MPEP 2106.05(f); “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016).
Further, see TLI Communications LLC, No. 2015-1372 (May 17, 2016).
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 1, 3-4, 6-9, 11-14  do not add “significantly more” to the eligibility of claims 1, 10 recites a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks (U.S. 20150001299 A1), in view of Trevelyan et al. (US 20090160944 A1, hereinafter Trevelyan), in view of Rowe (U.S. 20120211555 A1), and further in view of  French et al. (US 20090268941 A1, hereinafter French).
Regarding claim 1, Crooks discloses:
receiving digital images from a plurality of cameras of a product scanner, a processor of which performs the method, deployed at a checkout terminal, the digital images from each camera captured at various illumination and exposure levels; - Crooks discloses - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3 – ¶60 - the processor 410 causes the first image capture device 310 to capture an image of an optical code, and (¶60) further causes the second image capture device 310 to capture an image of the optical code; ¶60 - The first illumination device 335 and second illumination device 330 are set to the appropriate mode of operation based on the selected scanning mode prior to capturing the images; wherein (¶29) an image of an object 300 is received, and another image of the object 300 is received; wherein (¶29) first illumination device 335 generates and directs light to the target scanning area 305, and a second illumination device 330 generates and directs light to the target scanning area 305; wherein (¶30) the illumination devices 335, 330, 340 can be turned on [exposure] and off [natural illumination] as required and the output light level can also be adjusted as required. [Exposure level]”, shutter speed;
transmitting digital images to respective service. Crooks discloses - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3 -   “the processor 410 processes the two captured images to identify and read the optical code from at least one of the captured images. The information from the read optical code is then transmitted to the computer 110.”;
	Crooks discloses at least ¶60 - the processor 410 captures images, wherein (¶60) the illumination device 335 and second illumination device 330 are set to the appropriate mode wherein (¶30) the illumination devices 335, 330, 340 can be turned on [exposure] and off [natural illumination] as required and the output light level can also be adjusted as required. [Exposure level]”, see at least ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3; Although the images are captured at “various illumination and exposure levels”, Crooks does not explicitly discloses“[the] digital images captured with natural illumination and auto-exposure providing and overall view of an area”, “digital images captured with an auto-exposure level”. Trevelyan discloses – abstract and ¶¶4-20 “the camera flash is controlled by the auto-exposure algorithm in two stages: a pre-flash stage followed by a main-flash stage. In the pre-flash stage, two images are captured under the same camera settings regarding the exposure time, gain, iris and resolution. One image is captured with flash and one without. From the difference between the two images, a reference pixel is used to determine the flash intensity in the main-flash stage”. One image, referred to as a dark image, is captured without using the flash. Another image, referred to as a min_flash image, is captured with a minimum flash intensity;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by Trevelyan, in order to improve the repeatability in flash intensity, (see Trevelyan, ¶3).
Although Crooks discloses receive images and transmits the images, ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3, Crooks does not explicitly disclose “automatically sorting digital images by the processor and based on illumination and exposure levels of the respective digital images” and “the automatic sorting of the digital images including an automatic sorting of digital images captured by cameras”, “[digital images] for which they are automatically sorted”. Rowe discloses - ¶125, fig. 7A and B  - “a pixelwise sort of the eight images was applied, the operation resulting in the eight new images shown in FIG. 7B, with the images redisplayed as images from low sort values (upper left) to high sort values (third row, second column).”, see at least ¶125, fig. 7A and B, [low sort value less illumination with less exposure level, high value with more illumination and more exposure level]; ¶78, 124-125, fig. 7A and B   - FIG. 7A shows eight images of a one-dimensional barcode collected with illumination light at eight different azimuth angles and imaged by a stationary imager. In this case, the illumination was at an elevation of approximately 75.degree. (measured from the optical axis of the imager) and azimuth angles of 0.degree., 45.degree., 90.degree., 135.degree., 180.degree., 225.degree., 270.degree., and 315.degree.. The imager was a CMOS imager and the light sources were LEDs [exposure level] with a central wavelength of 400 nm;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by Rowe, in order to produce a more consistent and higher-contrast image, (see Rowe, ¶125).
Althought Crooks discloses “transmitting digital images” ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3, Crooks does not explicitly disclose transmit “to respective services, at least one of the services including a security video monitoring and recording service.”,  and “for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”, “for presenting to a video recording service” . French discloses - ¶16 - the image 30 is communicated to the controller 32 which utilizes the embedded program 34 to compare the image 30 to the virtual structure 36; the controller 32 determines whether any objects, including merchandise 12 [monitoring]; ¶17 - then a record is created by the controller 32 indicating such (action block 62). ¶18 - the records created at action block 62 are stored by the controller 32 or by a secondary storage or oversight system (action block 70). Such records may be marked by the controller 32 with a date-time-location stamp [recording];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by French, in order to prevent non-payment for goods, (see French, ¶3).
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “the digital images from each camera captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure providing and overall view of an area”. These limitations are considered Nonfunctional Descriptive Material because the digital images that were captured is not part of the invention that the applicant is trying to claim, to the contrary, applicant is claiming a scanner/server receiving digital images already captured, and how the camera captured the images is considered nothing more than Nonfunctional Descriptive Material. Therefore, these limitations are not given patentable weight. 
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “a processor of which performs the method, deployed at a checkout terminal”. These limitations are considered Nonfunctional Descriptive Material because the 
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “for…processing services that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
Regarding claim 3, Crooks discloses:
wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device - Crooks discloses  - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3 – image are captured and transmitted; however, Rowe discloses  - automatic sorting of the digital images - ¶125, fig. 7A and B; however, French discloses ¶¶16-17;
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device”. These limitations are also considered intended use/result because the images are transmitted (on claim 1) but the steps of performing a task (on claim 1 and 3) is only describing what the digital images are for/to, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 4, Crooks discloses: 
wherein when the barcode to be read within a digital image is:
a one-dimensional barcode, the automatic sorting of the digital images includes automatically sorting digital images captured with an illumination source turned on and by a camera of the plurality of cameras with a certain fixed exposure level for one-dimensional barcode reading;and a two-dimension barcode, the automatic sorting of the digital images includes automatically sorting digital images captured with an illumination source turned off and by a camera of the plurality of cameras with an auto-exposure level for two-dimensional barcode reading - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 3, and 5 - The optical code scanner 130 reads optical codes [barcode] presented to the optical code scanner 130. An optical code is a computer readable representation of information. In this embodiment, optical codes can be attached to or printed on an item or object. The optical code may suitably include one dimensional [one-dimensional barcode] and two dimensional bar codes [two-dimension barcode]. The optical code scanner 130 can read optical codes based on symbologies that include but are not limited to: UPS, EAN, Code 128, GS1 DataBar.TM., Datamatrix, Aztec, QR and MaxiCode; However, Rowe discloses  - automatic sorting of the digital images - ¶125, fig. 7A and B; However,Trevelyan discloses  - “camera with an auto-exposure level”, “digital image captured with an illumination source turned off”, “digital image captured with an illumination source turned on and by a camera with a certain fixed exposure level” - abstract and ¶¶4-20;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein when the barcode to be read within a digital image is: a one-dimensional barcode, the automatic sorting of the digital images includes automatically sorting digital images captured with an illumination source turned on and by a camera of the plurality of cameras with a certain fixed exposure level for one-dimensional barcode reading; and a two-dimension barcode, the automatic sorting of the digital images includes automatically sorting digital images captured with an illumination source turned off and by a camera of the plurality of cameras with an auto-exposure level for two-dimensional barcode reading”. These limitations are also considered intended use/result because the same reasons as described on claim 3 above. In addition, applicant is saying the barcode is to be read, but not necessarily read task, and again the task of performing the reading of the barcode is not being performed. Therefore, these limitations are not given patentable weight. 
Further, the limitations “digital images captured with an illumination source turned on and by a camera of the plurality of cameras with a certain fixed exposure level for one-dimensional barcode reading”, “digital images captured with an illumination source turned off and by a camera of the plurality of cameras with an auto-exposure level for two-dimensional barcode reading.” These limitations are considered Nonfunctional Descriptive Material because there for the same reasons already explained on claim 1 above. Therefore, these limitations are not given patentable weight.
	Regarding claim 6, Crooks discloses:
wherein the automatic sorting of digital images based on illumination and exposure levels includes automatically sorting at least one digital image into a plurality of possible groups for presenting to a plurality of services for further processing. - Crooks discloses  - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3  - “A first illumination device 335 generates and directs light through the vertical scanning window 220 to the target scanning area 305. A second illumination device 330 generates and directs light through the horizontal scanning window 235 to the target scanning area 305. The illumination devices 335, 330, 340 can be turned on [exposure] and off [natural illumination] as required and the output light level can also be adjusted as required. [Exposure level]”, shutter speed”; “the processor 410 processes the two captured images to identify and read the optical code from at least one of the captured images. The information from the read optical code is then transmitted to the computer 110.”; However, Rowe discloses  - automatic sorting of the digital images… includes automatically sorting at least one digital image into a plurality of possible groups –- ¶125, fig. 7A and B  - “a pixelwise sort of the eight images was applied, the operation resulting in the eight new images shown in FIG. 7B, with the images redisplayed as images from low sort values (upper left) [one group] to high sort values (third row, second column). [another group]”, see at least ¶125, fig. 7A and B, [low sort value less illumination with less exposure level, high value with more illumination and more exposure level]; However, French discloses - “for presenting to a plurality of services for further processing” - ¶¶16-17;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claim 7, Crooks discloses:
wherein the illumination of the digital images corresponds to an illumination source being turned on or off. - ¶¶23-33 and figs. 3 and 5  - “The controller 445 turns the illumination devices 335, 330, 340 on or off as needed and sets an illumination output level that is between off and full power.”;
Regarding claim 8, Crooks discloses:
wherein the illumination of the digital images includes a plurality of factors corresponding to a plurality of illumination source variables including an illumination brightness, and an illumination duration. - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3 - level of light that illuminates an area;  “optimizing settings for an optical code printed on a substrate requires maximum illumination and shorter exposure times to reduce blurring as a result of movement of the substrate while optimizing settings for an optical code displayed on an electronic display device requires turning off illumination to avoid wash out and lengthening exposure times.”; However, Rowe discloses “an illumination color” - ¶84  - multiple illumination conditions using a single color imager that is used to collect images due to the multiple illumination conditions”;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claim 15, this claim recites substantially similar limitations as claim 1, and is rejected using the same art and rationale as above.
In addition, regarding claim 15, Crooks discloses a device comprising: 
at least one input/output interface; a processor; and a memory storing instructions executable on the processor to perform data processing activities comprising: receiving digital images from a plurality of cameras including digital images via the at least one input/output interface, - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 3-5;
Regarding claim 17, this claim recites substantially similar limitations as claim 3, and is rejected using the same art and rationale as above.
Regarding claim 18, this claim recites substantially similar limitations as claim 4, and is rejected using the same art and rationale as above.
Regarding claim 20, this claim recites substantially similar limitations as claim 6, and is rejected using the same art and rationale as above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks, Trevelyan, Rowe, French combination as applied to claim 1, and further in view of Baghadady et al. (US 20160179356 A1, hereinafter Baghadady).
Regarding claim 9, the combination discloses:
wherein the automatic sorting of the digital images for distribution to a plurality of digital image processing services -  Crooks discloses - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 3-5 ; Rowe discloses - ¶125, fig. 7A and B ; French discloses - ¶¶16-16;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
The combination substantially discloses the claimed invention, however, does not explicitly disclose “includes digital image processing to conform the digital image to requirements of the digital image processing services, the requirements including at least one of digital image size, digital image resolution, color-to- monochrome, and contrast level.”
However, Baghadady discloses:
includes digital image processing to conform the digital image to requirements of the digital image processing services, the requirements including at least one of digital image size, digital image resolution, color-to- monochrome, and contrast level.  - ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use; 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Baghadady, in order to allow the user to view and use the image, (see Baghadady, ¶17).
Claims 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks (U.S. 20150001299 A1), in view of Trevelyan et al. (US 20090160944 A1, hereinafter Trevelyan), in view of Rowe (U.S. 20120211555 A1), in view of French et al. (US 20090268941 A1, hereinafter French), and further in view of Baghadady et al. (US 20160179356 A1, hereinafter Baghadady).	
Regarding claim 10, Crooks discloses:
receiving digital images from a plurality of cameras of a product scanner, a processor of which performs the method, deployed at a checkout terminal, the digital images from each camera captured at various illumination and exposure levels; - Crooks discloses - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3;
transmitting digital images to respective service. Crooks discloses - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3;
	Crooks discloses at least ¶60 - the processor 410 captures images, wherein (¶60) the illumination device 335 and second illumination device 330 are set to the appropriate mode wherein (¶30) the illumination devices 335, 330, 340 can be turned on [exposure] and off [natural illumination] as required and the output light level can also be adjusted as required. [Exposure level]”, see at least ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3; Although the images are captured at “various illumination and exposure levels”, Crooks does not explicitly discloses“[the] digital images captured with natural illumination and auto-exposure providing and overall view of an area”, “digital images captured with an auto-exposure level”. Trevelyan discloses – abstract and ¶¶4-20;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by Trevelyan, in order to improve the repeatability in flash intensity, (see Trevelyan, ¶3).
Although Crooks discloses receive images and transmits the images, ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3, Crooks does not explicitly disclose “automatically sorting digital images by the processor and based on illumination and exposure levels of the respective digital images” and “the automatic sorting of the digital images including an automatic sorting of digital images captured by cameras”, “[digital images] for which they are automatically sorted”. Rowe discloses - ¶125, fig. 7A and B; ¶78, 124-125, fig. 7A and B;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by Rowe, in order to produce a more consistent and higher-contrast image, (see Rowe, ¶125).
Althought Crooks discloses “transmitting digital images” ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3, Crooks does not explicitly disclose transition “to respective services, at least one of the services including a security video monitoring and recording service.”,  and “for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”, “for presenting to a video recording service”, “processing services to which the digital images are to be provided” . French discloses - ¶¶16-17;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by French, in order to prevent non-payment for goods, (see French, ¶3).
Crooks discloses at least the digital image ¶¶8, 23-36, 40-42, 52, 60-61; however, does not explicitly disclose “processing digital images to conform to requirements of digital image”. Baghadady discloses - ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Crooks, to include the above limitations, as taught by Baghadady, in order to allow the user to view and use the image, (see Baghadady, ¶17).
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “the digital images from each camera captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure providing and overall view of an area”. These limitations are considered Nonfunctional Descriptive Material because the digital images that were captured is not part of the invention that the applicant is trying to claim, to the contrary, applicant is claiming a scanner/server receiving digital images already captured, and how the camera captured the images is considered nothing more than Nonfunctional Descriptive Material. Therefore, these limitations are not given patentable weight. 
 “a processor of which performs the method, deployed at a checkout terminal”. These limitations are considered Nonfunctional Descriptive Material because the processor is not performing the claim steps. Therefore, these limitations are not given patentable weight.
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “for…processing services that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	Regarding claim 11, Crooks discloses at least the digital images, ¶¶8, 23-36, 40-42, 52, 60-61, figs. 3-5; however, French discloses – “processing services to which the digital images are to be provided”- ¶¶16-17; however, Baghadady discloses – “wherein processing the digital images to conform to requirements of digital image… includes processing to conform the digital images to requirements of the digital image, the requirements including at least one of digital image size, digital image resolution, color-to-monochrome, and contrast level”-  ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 10 above.
	Regarding claim 14, Crooks discloses:
wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device. - ¶¶8, 23-36, 40-42, 52, 60-61, figs. 5 and 3 – image are captured and transmitted and Rowe discloses  - automatic sorting of the digital images - ¶125, fig. 7A and B; French discloses ¶¶16-17;
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device”. These limitations are also considered intended use/result because the images are transmitted (on claim 1) but the steps of performing a task (on claim 1 and 3) is only describing what the digital images are for/to, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks, Trevelyan, Rowe, French, and Baghadady combination as applied to claim 11, and further in view of Pavlovskaia et al. (US 20160328360 A1, hereinafter Pavlovskaia).
	Regarding claim 12, the combination discloses:
	wherein processing the digital images to conform to requirements of digital image processing services to which the digital images are to be provided (see claim 11) 
The combination substantially discloses the claimed invention, however, does not explicitly disclose “optimization process that identifies similar digital image processing requirements for the various digital image processing services when a single digital image is to be provided to multiple digital image processing services to avoid duplicative digital image processing when possible”.
However, Pavlovskaia discloses:
optimization process that identifies similar digital image processing requirements for the various digital image processing services when a single digital image is to be provided to multiple digital image processing services to avoid duplicative digital image processing when possible  - ¶37 - Image content may also be analyzed to identify content duplication, and to avoid placing extremely similar content (e.g. videos of the same event from similar angles); Examiner notes the limitation “to avoid duplicative digital image processing when possible” is not positively recited in the claim.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Pavlovskaia, in order to prevent excess content duplication, (see Pavlovskaia, ¶37).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks, Trevelyan, Rowe, French, and Baghadady combination as applied to claim 10, and further in view of Goncalves et al. (US 20100059589 A1, hereinafter Goncalves).
	Regarding claim 13, the combination, specifically Crooks discloses cameras from which digital images are received – ¶27, ¶60 and figure 3 – a scanner with first and second image devices; however does not explicitly disclose wherein at least one of the cameras from which digital images are received is an overhead camera located above a plane of a horizontal surface of the product scanner.  -
Goncalvez discloses – fig 3;
the combination, to include the above limitations, as taught by Goncalvez, in order to obtain a clear view of all items to be processed, (see Goncalvez, ¶23).
Response to Arguments
Applicant’s arguments submitted on 11/25/2020 have been fully considered, but are moot in view of view of the new ground of rejection.
 USC 101 Rejection
Examiner is maintaining the 101 rejection for claims 1, 3-4, 6-14 because Examiner disagree with applicant arguments “Applicant has amended both independent claims 1 and 10 to clarify the automatic sorting is performed by the processor and not by a human”. The current claim language discloses a processor that “automatically sorting the digital images” but it appears that the processor is not performing the claimed language “and based on illumination and exposure levels of the respective digital images for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”. Therefore, the processor is being used as a tool, and the sorting of the images is a human activity. 
As such, the rejection under 35 USC 101 has been maintained. See complete rejection above.
 USC 103 Rejection
Applicant argues “Applicant respectfully traverses the rejections based on the assertion of French… transmitting of the digital images to respective services for which they are automatically sorted where at least one of the services including a security video monitoring and recording service …those images are not sourced from a product scanner as claimed. This is a distinct solution that does not include transmitting the images to a security video monitoring service. Absent such a teaching or suggestion, the asserted combination of references fails to teach or suggestion all the elements of the claims even if the numerous asserted references were to be combined. Applicant therefore requests withdrawal of the rejections and allowance of the claims”. Examiner respectfully disagree. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In addition, Crooks already discloses the images are source from the first image capture device 310 to capture an image of an optical code, and (¶60) the second image capture device 310 to capture an image of the optical code; and ¶61“transmitting digital images”  “the processor 410 processes the two captured images to identify and read the optical code from at least one of the captured images. The information from the read optical code is then transmitted to the computer 110.”.
Also, Examiner respectfully disagree that French does not discloses “distinct solution that does not include transmitting the images to a security video monitoring service”. French discloses transmitting the images to a security video monitoring service.  because French disclose ¶11 a system for ensuring payment for purchases, and wherein the system ensures payment for merchandise 12 transported on the lower tray 13 of a carrier such as a shopping cart 14. French discloses the specifics of the claimed language on -  ¶16 - the image 30 is communicated to the controller 32 [image is sent]; the controller 32 determines whether any objects, including merchandise 12 [image is being monitoring]; ¶17 - then a record is created by 32 indicating such (action block 62) [and record]. ¶18 - the records created at action block 62 are stored by the controller 32 or by a secondary storage or oversight system (action block 70). Such records may be marked by the controller 32 with a date-time-location stamp [recording]; in order to prevent non-payment for goods, (see French, ¶3).
As such, the rejection under 35 USC 103 has been maintained. See complete rejection above.
Examiner note to applicant

	If applicant were to amend the claim language, “automatically sorting the digital images by the processor and based on illumination and exposure levels of the respective digital images for distribution to a plurality of digital image processing service...” to: -automatically sorting, by the processor, the digital images based on illumination and exposure levels of the respective digital images for distribution to a plurality of digital image processing service...-, the amendment would solve the USC 101 and USC 112(b) issues.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA DELIGI/Patent Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627